Case: 13-40625      Document: 00512495095         Page: 1    Date Filed: 01/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-40625                         January 9, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GILBERTO RAMIREZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:12-CR-1985-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Gilberto Ramirez pleaded guilty to possession of a firearm by a convicted
felon in violation of 18 U.S.C. § 922(g)(1), and he was sentenced to 62 months
of imprisonment and three years of supervised release. Represented by the
Federal Public Defender, Ramirez raises an argument, in order to preserve the
issue for further review, that he correctly concedes is foreclosed by circuit
precedent. Ramirez’s Commerce Clause challenge to the constitutionality of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-40625    Document: 00512495095     Page: 2   Date Filed: 01/09/2014


                                 No. 13-40625

§ 922(g)(1) is foreclosed, and “‘the constitutionality of § 922(g) is not open to
question.’” United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001)
(quoting United States v. De Leon, 170 F.3d 494, 499 (5th Cir. 1999)).
      The appellant’s motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                       2